[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
STATE OF CONNECTICUT    v.  ANGELINA TORRES Date of Sentence              January 4, 1988 Date of Application           January 4, 1988 Date Application Filed        January 31, 1990 Date of Decision              April 23, 1991
Application for review of sentence imposed by the Superior Court Judicial District of Hartford at Hartford, Docket No. 53571.
William Gerace, Esq. for Petitioner
    John M. Bailey, Esq. State's Attorney for the State
BY THE DIVISION
The petitioner was convicted after a trial by jury of Possession of Narcotics with intent to sell by a non-drug dependent person, in violation of C.G.S. 21A-278(b) and CT Page 5491 Conspiracy to Possess Narcotics with intent to sell in violation of C.G.S. 21A-277(a). She received six years to serve on each count to run concurrently a total effective sentence of six years to serve.
At the time of the hearing before the division, petitioner's counsel indicated that she was eligible to be released imminently. Counsel after his client testified realized that she was not claiming that the sentence was in violation of P.B. 942 but that she wanted this division to provide some type of program to help her. Once counsel understood his client's request, he indicated that it was beyond the powers of the division.
The sentence of the trial court was appropriate. It is affirmed.
NORKO, J. KLACZAK, J. BARRY, J.